Case: 19-10120      Document: 00515178182         Page: 1    Date Filed: 10/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit


                                    No. 19-10120                           FILED
                                                                    October 29, 2019
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TYMAINE AKEEN LEWIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-514-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Tymaine Akeen Lewis appeals his 188-month sentence for being a felon
in possession of a firearm (count one), in violation of 18 U.S.C. § 922(g)(1) and
§ 924(e), and possession with intent to distribute cocaine (count two), in
violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). He argues that the Texas
aggravated robbery is indivisible and that Texas aggravated robbery is not
categorically a violent felony under the Armed Career Criminal Act (ACCA),


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10120     Document: 00515178182      Page: 2   Date Filed: 10/29/2019


                                   No. 19-10120

but he concedes that this issue is foreclosed by United States v. Burris, 920
F.3d 942 (5th Cir. 2019), petition for cert. filed, Case No. 19-6186 (U.S. Oct. 3,
2019). The Government has moved for summary affirmance or, alternatively,
an extension of time to file a brief.
      Summary affirmance is appropriate here because “the position of one of
the parties is clearly right as a matter of law so that there can be no substantial
question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406
F.2d 1158, 1162-63 (5th Cir. 1969). Lewis’s argument is foreclosed by Burris,
920 F.3d at 944-45, and United States v. Lerma, 877 F.3d 628, 634-36 (5th Cir.
2017), cert. denied, 138 S. Ct. 2585 (2018).
      In light of the foregoing, the Government’s motion for summary
affirmance is GRANTED, and the judgment is AFFIRMED. The Government’s
alternative motion for an extension of time to file a brief is DENIED.




                                        2